Case 1:18-mj-02525-I\/|BB Document 3-2 Filed 10/23/18 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

IN THE MATTER OF THE APPLICATION )
OF THE UNITED STATES OF AMERICA )
FOR A CRIMINAL COMPLAINT )
)
)

M.J.No. [{§\NA" W§'MB

CHARGING JOSE A. RODRIGUEZ WITH A
VIOLATION OF 2l U.S.C. § 846

AFFIDAVIT IN SUPPORT OF APPLICATION

I, Special Agent Jill Hardie, being duly Sworn, depose and state that:

l. l am a “federal law enforcement officer” Within the meaning of Federal Rule of
Criminal Procedure 4l(a)(2)(C), that is, a government agent engaged in enforcing the criminal
laws and duly authorized by the Attomey General to request a search Warrant. l have been t
employed as a Special `Agent With the Drug Enforcement Administration (“DEA”) since
September 2016. l currently am assigned to the Nevv England Field Division’s Task Force l
located in the Boston Office. Prior to my employment as a Special Agent, I Was employed as a
DEA Diversion Investigator from May 2012 to August 2016. As a Diversion lnvestigator, l Was
assigned to the DEA Boston Tactical Diversion Squad, a task force created to disrupt and
dismantle those suspected of diverting licit pharmaceuticals and/or chemicals. Pi‘ior to my
employment With DEA, l Was employed an Intelligence Analyst at the NeW Yorl</NeW Jersey
High Intensity Drug Trafiicl<ing Area (HIDTA) under Homeland Security Investigation’s El
Dorado Task Force for three years.

2. As a DEA Special Agent, l am authorized to investigate violations of the laws of
the United States, including violations of federal narcotics laws in Title 21 of the United States

Code. l have received training regarding narcotics investigations vvhile attending the Basic

 

Case 1:18-mj-02525-I\/|BB Document 3-2 Filed 10/23/18 Page 2 of 7

Agent Academy in Quantico, Virginia, and have attended additional specialized training courses
in furtherance of my past and current assignments

3. l have participated in all aspects of drug investigations including physical
surveillance, surveillance of undercover transactions the introduction of undercover agents the
execution of search warrants, the effecting of arrests and debriefings of defendants informants
and witnesses who had personal knowledge regarding maj or narcotics trafficking organizations
l have also reviewed recorded conversations and telephone, financial, and drug records Through
my training and experience, l have become familiar with the manner in which illegal drugs are
imported, transported, stored, and distributed, and the methods of payment for such drugs l
have also become familiar with the manner in which narcotics organizations utilize various
forms of violence and intimidation in hirtherance of their narcotics trafficking activity, to protect
their operations, members narcotics, and narcotics proceeds

4. Based on my training and experience, l am also aware that drug traffickers
commonly use cellular telephones to communicate about and harther their drug trafficking
activities, but are aware of law enforcement’s use of electronic surveillance, and thus frequently
change cellular telephone numbers and cellular telephones use multiple cellular telephones
simultaneously, and use prepaid cellular telephones (where the subscriber of the phone is not
required to provide personal identifying information) in an effort to thwart law enforcement’s
use of electronic surveillance l am also aware that drug traffickers often speak in vague,
guarded, or coded language when discussing their illegal business in an effort to prevent
detection, and often use text messages in lieu of phone calls to avoid speaking over the

telephone

 

Case 1:18-mj-02525-I\/|BB Document 3-2 Filed 10/23/18 Page 3 of 7

PURPOSE OF AFFIDAVIT

5. I submit this affidavit in support of an Application for a Criminal Complaint
charging Jose A. RODRIGUEZ with violating Title 2l, United States Code, Sections 846
(conspiracy to possess with intent to distribute and to distribute controlled substances).

6. l am familiar with the facts and circumstances of this investigation from my own
personal participation and from oral and written reports made to me by agents of the DEA and
other federal, state, and local law enforcement agencies l have also reviewed information from
a variety of additional sources, including a confidential source of information, and consensually
recorded telephone calls For the reasons set forth herein, I believe there is probable cause to
believe that RODRIGUEZ has committed a violation of Title 2l, United States Code, Section
846 (conspiracy to possess with intent to distribute and to distribute a controlled substance, to wit
fentanyl).

7. This Affidavit is submitted for the limited purpose of establishing probable cause
to believe that RODRIGUEZ has committed the above offense. Accordingly, l have not
included each and every fact known to me and other law enforcement officers involved in this
investigation I have set forth only the facts that l believe are needed to establish the requisite
probable cause.

EVIDENCE IN SUPPORT OF PROBABLE CAUSE

8. On October 22, 2018, agents seized two kilograms of a substance that field tested

positive for the presence of fentanyl from a vehicle driven by Angel Javier l\/lorell-ONEILL a/k/ a

“CUNAO” (hereinefter, “CUNAO”). After reeeiving Mirende rightsg CUNAo Stated that he

 

was en route to deliver the two kilograms of fentanyl to a drug customer. Thereafter, agents

sought and obtained a search warrant for CUNAO’s residence at l42 Pleasant Valley Street,

3

 

Case 1:18-mj-02525-I\/|BB Document 3-2 Filed 10/23/18 Page 4 of 7

Building 140, Apartment 201, Methuen, l\/lassachusetts. (M.J. No. 18-2524-MBB). Agents
executed the search warrant the same day and seized approximately thirty additional kilograms
of suspected fentanyl and a firearm from CUNAO’s residence Based on my training and
experience, l am aware that possession of approximately 32 kilograms of fentanyl is consistent
with possession with intent to distribute fentanyl. CUNAO has been charged by Criminal
Complaint with a violation of Title 21 , United States Code, Sections 841(a)(1) and
841(b)(1)(A)(vi) (possession with intent to distribute 400 grams or more of fentanyl). (l\/I.J. No.
18-2523-MBB).

9. CUNAO elected to continue speaking with agents He stated that he recently had
received a shipment of drugs that was delivered by a driver of a tractor trailer truck. CUNAO
stated that he had a contact in l\/lexico that had coordinated the delivery of the drugs and had put
him in contact with the truck driver. CUl~\IAO further stated that the truck driver was still in the
Methuen area and was awaiting delivery of $4(),000 to pay for transportation costs of the drugs
he had delivered

10. During the time that CUNAC was with law enforcement agents he received
numerous calls and text messages on telephones that had been in his possession at the time he
was stopped. One of the numbers that continued to call and text CUNAO was telephone number
(781) 492-3370. CUNAO stated that the user of telephone number (781) 492-3370 was
attempting to deliver money to him to pay for part of the truck driver’s transportation costs
CUNAO stated that the user of telephone number (781) 492-3370 was delivery the money on
behalf of an unidentified third party.

ll. Agents directed CUNAO to answer a call from telephone number (781) 492-337().

CUNAO did so. The call was recorded and was monitored by an agent According to CUNAO,

4

 

Case 1:18-mj-02525-I\/|BB Document 3-2 Filed 10/23/18 Page 5 of 7

during the call, the user of telephone number (781) 492-3370 stated that he would be in Methuen
in approximately one hour and would deliver 82(),000 to a location chosen by CUNAO.

12. Thereafter, CUNAO was taken to the Massachusetts State Police barracks for
booking. After CUNAO had departed his residence, the user of telephone number (781) 492-
3370 continued to call and text CUNAO’s telephone At the direction of agents, CUNAO’s
paramour, Sussy Soto-Medina, who had previously received her wig rights, answered an
incoming call from telephone number (781) 492-3370. According to Soto-Medina, during the
call, which was monitored by an agent, the user of telephone number (781) 492-3370 requested
an address to deliver the $20,000. Soto~l\/ledina stated that she would text him an address

13. When Soto-l\/ledina failed to provide an address, the user of telephone number
(781) 492-3370 called CUNAO’s telephone again. At the direction of agents, Soto-l\/ledina
again answered the phone According to Soto~Medina, during the call, which was monitored by
an agent, Soto-l\/ledina stated that she would call the user of telephone number (781) 492-3370
from another telephone Thereafter, Soto-l\/ledina called (781) 492-3370 from another telephone
used by CUNAO. During the call, which was monitored by an agent, Soto-Medina instructed the
' user of telephone number (781) 492-3370 to go to 142 Pleasant Valley Street and park in a
handicapped parking spot in front of building 140. Soto-l\/ledina inquired about what kind of car
the user of telephone number (781) 492-3370 was driving, and he stated that he was driving a
grey minivan. Soto-Medina provided directions over the telephone as the user of (781) 492-3370
approached CUNAO’s residence

14. Agents conducting surveillance outside of 142 Pleasant Valley Street, Building
140 observed RODRIGUEZ arrive at the location driving a grey minivan. RODRIGUEZ parked

the minivan in a handicapped parking spot outside of Building 140. At that time, agents

5

 

Case 1:18-mj-02525-I\/|BB Document 3-2 Filed 10/23/18 Page 6 of 7

approached the minivan and instructed RODRIGUEZ to exit the car. When RODRIGUEZ did
not comply, agents removed RODRIGUEZ from the minivan. At that time, a female passenger
in the minivan exited the car. l

15. Agents searched the minivan and located a large mechanical hidden compartment
in the rear of the minivan. l am aware, based on my training and experience, that drug traffickers
frequently transport drugs and drug proceeds in hidden compartments within motor vehicles in
an attempt to evade law enforcement detection. The mechanical hidden compartment was
empty. Agents also located a static hidden compartment behind the radio of the minivan. Inside
the static hidden compartment, agents located an undetermined amount of cash, which was
bundled into stacks secured by rubber bands In my experience, it is common for drug traffickers v
to package drug proceeds in this way to facilitate the counting of the money.

16. Agents located a cellular telephone in the grey minivan. When agents dialed
telephone number (781) 492-3370, the telephone in the grey minivan began ringing. As a result,
l believe that RODRIGUEZ was the person using telephone number (781) 492-3370 to contact
CUNAO and to speak with Soto-Medina.

17. Agents issued RODRIGUEZ his MirM rights RODRIGUEZ at first denied
knowledge of the currency but subsequently stated that he had been paid to deliver the currency
on behalf of an unidentified third party.

18. Based on my training and experience, large-scale drug traffickers frequently use
couriers to transport drugs and drug proceeds in order to distance themselves from contraband
and evade law enforcement detection Also based on my training and experience, large-scale
drug traffickers use only trusted associates and members of their drug trafficking organizations

as drug and money couriers to avoid theft of the drugs or drug proceeds

6

 

Case 1:18-mj-02525-I\/|BB Document 3-2 Filed 10/23/18 Page 7 of 7

19. Based on all of the information 1 have obtained during the course of this
investigation, and for the reasons more specifically set forth herein, l believe that CUNAO is a
fentanyl distributor, that RODRIGUEZ works as a courier for a drug associate of CUNAO, and
that on October 22, 2018, RODRIGUEZ was delivering $20,000 to CUNAO on behalf of an
unidentified third party to pay for half of the transportation costs of a shipment of narcotics

CONCLUSION

20. Based on the foregoing, l believe there is probable cause to believe that on or
about October 22, 2018, RODRIGUEZ did knowingly and intentionally conspire with one ore
more persons to possess with intent to distribute and to distribute controlled substances to wit
fentanyl, in violation of Title 21, United States Code, Section 846. Accordingly, l respectfully
request the Court issue a Criminal Complaint charging RODRIGUEZ with conspiracy to possess
with intent to distribute and to distribute a controlled substance, to wit fentanyl, in violation of
Title 21, United States Code, Section 846.

l declare that the foregoing is true and correct.

JSI§}. HARISI,»E

ial Agent
Drug Enforcement Administration

Subscribed and sworn to before me,
this 23nd day of October, 2018

   
 

United States Magistrate Judge
District of l\/lassachusetts

 

